Citation Nr: 0823011	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  96-00 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a herniated nucleus 
pulposus of the lumbar spine.

2.  Entitlement to a disability rating in excess of 
10 percent for low back strain.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to May 1986 
and from January to June 1987.

These matters come to the Board of Veterans' Appeals (Board) 
from a May 1993 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In 
that rating decision the RO denied entitlement to a 
compensable rating for low back strain on the basis that the 
veteran's low back symptoms were due to a herniated disc, for 
which service connection had not been established.  The 
veteran perfected an appeal of that decision.  Subsequent to 
initiation of his appeal, his claims file was transferred to 
the RO in St. Petersburg, Florida, because he now resides in 
that area.

In a March 1995 rating decision the RO denied entitlement to 
service connection for a herniated nucleus pulposus.  
Although the veteran did not separately perfect an appeal of 
that decision, the issue of service connection for the 
herniated disc is a sub-issue of his claim for an increased 
rating for his low back disability.  The Board finds, 
therefore, that the issue of service connection for a 
herniated nucleus pulposus is within its jurisdiction.  See 
Buckley v. West, 12 Vet. App. 76, 81 (1998) (the Board has 
jurisdiction over all issues that are "appropriately 
identified from the radix of the [notice of disagreement]").

The Board notes that, while his appeal has been pending, a 
February 2001 rating decision increased the rating for low 
back strain from 0 to 10 percent effective with the date of 
the claim in February 1993.  The veteran has continued to 
assert that a higher rating is warranted, and the Board finds 
that this issue remains in contention.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2006, the Board issued a decision denying the 
veteran's claims on appeal.  The veteran appealed that 
decision to the Court of Appeals for Veterans Claims (Court).  
By memorandum issued in November 2007, the Court vacated and 
remanded the veteran's claims to the Board for the following 
reasons.

As to the veteran's claim for service connection for a 
herniated nucleus pulposus of the lumbar spine, the veteran 
argued and the Secretary conceded that the last VA 
examination conducted in November 2003 was inadequate for 
evaluation purposes because the examiner failed to address 
whether evidence that showed the veteran complained of back 
pain in June 1986, shortly after his separation from service, 
may have indicated that his herniated disc had its onset in 
service.  Thus, the Court remanded this claim for VA to 
provide an adequate medical examination that addresses the 
June 1986 evidence.

As for the veteran's claim for an increased rating for his 
service-connected low back strain, the veteran argued and the 
Secretary conceded that the Board failed to provide adequate 
reasons and bases for it's denial of a disability rating in 
excess of 10 percent.  Specifically, the Board 
inappropriately attributed the muscle spasms noted in 
December 1992 and January 1993 to the veteran's lumbar disc 
disease.  In addition, the Board failed to consider 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam 
order) (holding that, when a claimant has both service-
connected and non-service-connected disabilities, the Board 
must attempt to discern the effects of each disability and, 
where such distinction is not possible, attribute such 
effects to the service-connected disability.)  Thus the Court 
remanded this claim to the Board for VA to provide an 
adequate statement of reasons and bases.

However, the Court also stated that the new examination of 
the veteran's lumbar spine must be based upon consideration 
of his entire prior medical history and examinations, and the 
final report must describe the disability in sufficient 
detail so that the Board and, if need be, the Court can 
properly evaluate the claimed disability.  Thus, the Board 
finds that remand of this issue is also necessary to obtain a 
VA examination to evaluate the current service-connected low 
back strain and to obtain a medical opinion as to what 
effects of the veteran's lumbar spine disability are 
attributed to his service-connected low back strain versus 
those attributed to his non-service-connected lumbar disc 
disease.  Furthermore, as the last VA examination was in 
November 2003, the Board finds that a new examination is 
necessary to determine the current severity of the veteran's 
service-connected low back strain.  

Since the Board must remand the veteran's claims pursuant to 
the Court's order, it finds that additional notice and 
assistance are due to the veteran.  As to additional notice, 
the Board notes that, since it's January 2006 decision, the 
Court has issued decisions in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), which affect VA's duty to notify in the present case.  
Thus, updated notice in compliance with these decisions is 
necessary.

As for additional assistance, the Board notes that the claims 
file indicates that the veteran receives treatment at the 
Daytona Beach, Florida, Outpatient Clinic.  The last 
treatment note in the claims filed from this VA medical 
facility is from June 2003.  Treatment records subsequent to 
that date may be relevant to the veteran's claims.  In 
addition, VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, 
therefore, VA treatment records should be obtained from July 
2003 to the present.

In addition, the Board notes that the claims file also 
indicates the veteran was seeing at least one private medical 
provider related to his low back disorder.  The last private 
treatment record in the claims file is from September 2002.  
Thus on remand, attempts should be made to determine whether 
the veteran has received any private medical treatment for 
his low back disorder since September 2002 and, if so, to 
obtain any relevant treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) that he may submit evidence 
that his service-connected low back strain 
has worsened or increased in severity and 
the effect such worsening or increase in 
severity has had on his employment and daily 
life.  In addition, the veteran should be 
provided with notice of the rating criteria 
set forth in 38 C.F.R. § 3.71a, Diagnostic 
Codes 5292 and 5295 (effective prior to 
September 2003) and 38 C.F.R. § 3.71a, 
Diagnostic Code 5237 (effective as of 
September 2003).

2.  Obtain the veteran's VA treatment 
records from the VA medical facility in 
Daytona Beach, Florida, for treatment for 
complaints related to his lumbar spine 
disorders from July 2003 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility should 
provide a negative response if records are 
not available.

3.  Contact the veteran and ask him to 
identify any private medical care providers 
or other VA providers from whom he received 
pertinent treatment for his lumbar spine 
disorders since September 2002. The veteran 
should be advised that he can either submit 
these private medical treatment records to VA 
himself, or he should provide completed 
release forms (one per provider) authorizing 
VA to request copies of them from the 
identified private medical care providers.  
If the veteran provides completed release 
forms, the identified medical records should 
be requested.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  The 
veteran and his representative should be 
notified of unsuccessful efforts in this 
regard and afforded an opportunity to submit 
the identified records.

4.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for a VA spine examination.  The 
claims file must be provided to the examiner 
for review in conjunction with the 
examination.

After reviewing the file, the examiner 
should examine the veteran and conduct any 
necessary testing.  Thereafter, the examiner 
is asked to answer the following questions:

a)	With regard to the veteran's claim for 
service connection for a herniated nucleus 
pulposus of the lumbar spine, is it at least 
as likely as not (i.e., at least a 50 
percent probability) that the veteran's 
current lumbar disc disability is related to 
any disease or injury incurred during 
service?  In answering this question, the 
examiner should refer to the relevant 
complaints and findings in the record, and 
specifically discuss a June 1986 treatment 
note in which the veteran complained of back 
pain and whether this is an indication that 
the veteran's lumbar disc disability had its 
onset in service.

b)  With regard to the veteran's claim for 
an increased disability rating for his 
service-connected low back strain, this 
examination must be based upon consideration 
of the veteran's entire prior medical 
history and examinations, and the final 
report should fully describe the symptoms 
and impairments shown.  To that end, the 
examiner should set forth what distinct 
symptoms the veteran has that are related to 
the service-connected low back strain versus 
the lumbar disc disorder, (or any other 
pathology of the spine found to be present).  
If the examiner is not able to make this 
distinction, that should be so stated.

5.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice 
obligations are accomplished and that the VA 
examination report is complete, the 
veteran's claims should be readjudicated.  
If such action does not resolve the claims, 
a Supplemental Statement of the Case should 
be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


